Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to CLAIMS entered for patent application 17/269,748 filed on February 19, 2021.


Claims 1-9, 11-15, 17-20, 23 and 24 are pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 11-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “ERICSSON LM: "New Workflow: Drone Mounted Cameras’, 3GPP DRAFT; S4-180770_CR EFLUS_NEW_WORKFLOW, 3RD GENERATION PARTNERSHIP  
Examiner’s Note: As Ericsson is a change request to the content of the FLUS specifications detailed in “3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Guidelines on the Framework for Live Uplink Streaming (FLUS); (Release 15)’, 3GPP STANDARD; TECHNICAL REPORT; 3GPP TR 26.939, 3RD GENERATION PARTNERSHIP PROJECT (8GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE, vol. SA WG4, no. V15.0.0, 22 June 2018 (2018-06-22), pages 1-29, XP051473314 [hereinafter Guidelines on the FLUS],” the content of Guidelines on the FLUS is considered to be incorporated by reference into Ericsson.
Regarding claim 1, Ericsson discloses a method of providing data from an electronic device to a media production service in a network (page 3, Section 8.3.3, Example Call Flow), comprising: registering, by the electronic device, an uplink data streaming session to an event (page 3, Section 8.3.3, Example Call Flow; arrow 2: create FLUS (Framework for Live Uplink Streaming) session), wherein the data streaming session comprises a plurality of data segments (FLUS is based on MPEG DASH, which axiomatically means data segments) and the event being a live situation at which multiple electronic devices that are registered to the event simultaneously produce and transmit respective uplink media streams to the media production service (Drone of figure 1. More details are also provided in the use case 6.2 pages 8-9 and section 8.1 page 15 of Guidelines on the FLUS, which detail that the content is captured by different cameras generating different video streams); storing, by the electronic device, a data segment of the plurality of data segments in a local memory (figure 2 of Guidelines on the FLUS, which shows that the FLUS source includes a Frame Queue, i.e. a local memory), wherein the data segment corresponds to a time segment during the event (the frames of figure 2 of Guidelines on the FLUS, are part of a fragmented MP4 stream and thus are chunked. Timestamp generation for these chunk is detailed in section 8.1 page 15 of Guidelines on the FLUS); receiving, by the electronic device, a request to transmit the stored data segment (the FLUS source activates the FLUS user plane session by sending a command as detailed in the middle of page 4 of Ericsson); and transmitting, by the electronic device, the stored data segment to the media production service in response to receiving the request (page 3, Section 8.3.3, Example Call Flow; arrow 9: upstream data of the call flow).   
Regarding claim 2, Ericsson discloses the method of claim 1, further comprising: receiving, by the electronic device, event-coordinated uplink network assistance data from a network assistance service, wherein the event-coordinated uplink network assistance data pertains to the time segment during the event; and modifying, by the electronic device, at least one transmission characteristic of the data streaming session during the time segment based on the event-coordinated uplink network assistance data (Guidelines on the FLUS, Section 7.1.4.2, page 14 and Section 9, pages 20-25).  
Regarding claim 3, Ericsson discloses the method of claim 1, wherein the request to transmit the stored data segment is received from a network assistance service (The request to transmit is received from the FLUS source which activates the FLUS user plane session by sending a command as detailed in the middle of page 4 of Ericsson. This process can be performed using a network assistance as detailed in the middle of page 14 of Guidelines on the FLUS).
the method of claim 2, wherein modifying at least one transmission characteristic of the data streaming session involves pausing the data streaming session during the time segment (Guidelines on the FLUS, Section 8.2.1).  
Regarding claim 6, Ericsson discloses the method of claim 2, wherein modifying at least one transmission characteristic of the data streaming session involves transmitting a low quality version of the data segment during the time segment, and storing the data segment involves storing a high quality version of the data segment in the local memory (Guidelines on the FLUS, Section 7.1.4.1-2, pages 12-14 and Section 9, pages 20-25).
Regarding claim 11, Ericsson discloses a method of providing event-coordinated uplink network assistance by a network assistance service to a plurality of electronic devices in a network during an event, the event being a live situation to which the plurality of electronic devices are registered and from which the plurality of electronic devices simultaneously produce and transmit respective uplink media streams to a media production service, comprising: receiving, by the network assistance service, a registration request from an electronic device of the plurality of electronic devices for a data streaming session corresponding to the event (page 3, Section 8.3.3, Example Call Flow; arrow 2: create FLUS (Framework for Live Uplink Streaming) session), wherein the data streaming session comprises a plurality of data segments (FLUS is based on MPEG DASH, which axiomatically means data segments); and transmitting, by the network assistance service, a request to the electronic device for a stored data segment of the plurality of data segments, the stored data segment corresponding to a time segment during the event (The request to transmit is received from the FLUS source which activates the FLUS user plane session by sending a .
Regarding claim 12, Ericsson discloses the method of claim 11, further comprising: determining, by the network assistance service, event-coordinated uplink network assistance data pertaining to the time segment during the event, wherein the event- coordinated uplink network assistance data is at least partially based on network resources available for the plurality of data streaming sessions during the time segment; and transmitting, by the network assistance service, the event-coordinated uplink network assistance data to the electronic device (Guidelines on the FLUS, Section 7.1.4.2, page 14 and Section 9, pages 20-25).
Regarding claim 13, Ericsson discloses the method of claim 12, wherein the event-coordinated uplink network assistance data comprises a command to pause the data streaming session during the time segment (Guidelines on the FLUS, Section 8.2.1).
Regarding claim 14, Ericsson discloses the method of claim 12, wherein the event-coordinated uplink network assistance data comprises a command to transmit a low quality version of the data segment during the time segment, and the request to the electronic device for the stored data segment that corresponds to the time segment is a request for a high quality version of the data segment (Guidelines on the FLUS, Section 7.1.4.1-2, pages 12-14 and Section 9, pages 20-25).
Regarding claim 15, Ericsson discloses the method of claim 11, wherein the network assistance service is hosted by a DASH-aware network element (DANE) or a framework for live uplink streaming (FLUS) (The request to transmit is received from the FLUS source which activates the FLUS user plane session by sending a command as detailed in the middle of .
Regarding claim 17, Ericsson discloses the method of claim 11, further comprising: determining, by the network assistance service, that network resources are insufficient for the electronic device to transmit the data segment during the time segment; and determining, by the network assistance service, that network resources are sufficient for the electronic device to transmit the data segment at a time after the time segment, wherein the request to the electronic device for the stored data segment is transmitted in response to determining that network resources are sufficient (Guidelines on the FLUS, Section 7.1.4.2, page 14 and Section 9, pages 20-25).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 8, 18, 19, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over “ERICSSON LM: "New Workflow: Drone Mounted Cameras’, 3GPP DRAFT; S4-
Regarding claim 4, Ericsson discloses the method of claim 1, but does not explicitly disclose wherein the request to transmit the stored data segment is received from the media production service. However, in analogous art, Qualcomm discloses that the initial chunks of content are uplinked directly while some chunks of content are stored at a FLUS source and are requested by a FLUS sink only once the presence of viewer is detected (Section 3.3, para. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson to allow for the request to transmit the stored data segment to be received from the media production service. This would have produced predictable and desirable results, in that it would allow for data to be properly requested and transmitted based on the needs of the various elements of the system.
Regarding claim 7, Ericsson discloses the method of claim 1, but does not explicitly disclose further comprising receiving a query from a network assistance service, wherein the query requests a confirmation whether the stored data segment is available. However, in analogous art, Qualcomm discloses that the initial chunks of content are uplinked directly 
Regarding claim 8, the combination of Ericsson and Qualcomm discloses the method of claim 7, and further discloses further comprising transmitting an acknowledgement to the network assistance service in response to receiving the query to confirm that the stored data segment is available (Qualcomm, Section 3.3, para. 2. This claim is rejected on the same grounds as claim 7.).
Regarding claim 18, Ericsson discloses the method of claim 11, but does not explicitly disclose further comprising transmitting, by the network assistance service, a query to the electronic device, wherein the query requests a confirmation whether the stored data segment is available from the electronic device. However, in analogous art, Qualcomm discloses that the initial chunks of content are uplinked directly while some chunks of content are stored at a FLUS source and are requested by a FLUS sink only once the presence of viewer is detected (Section 3.3, para. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson to allow for transmitting, by the network assistance service, a query to the electronic device, wherein the query requests a confirmation whether the stored data segment is available from the electronic device. This would have produced predictable and desirable results, in that it would allow for 
Regarding claim 19, the combination of Ericsson and Qualcomm discloses the method of claim 18, and further discloses further comprising receiving, by the network assistance service, an acknowledgement from the electronic device in response to the query, wherein the acknowledgment confirms that the stored data segment is available, and the request for the stored data segment is transmitted in response to receiving the acknowledgment (Qualcomm, Section 3.3, para. 2. This claim is rejected on the same grounds as claim 18.).
Regarding claim 23, Ericsson discloses a method of producing a combined media production, comprising: receiving, by a media production service, data segments from each of plural electronic devices participating in an event-coordinated uplink streaming session pertaining to an event (page 3, Section 8.3.3, Example Call Flow; arrow 9: upstream data of the call flow), the one or more data segments corresponding to one or more time segments during the event and the event being a live situation to which the plurality of electronic devices are registered and from which the plurality of electronic devices simultaneously produce and transmit respective uplink media streams to a media production service (Drone of figure 1. More details are also provided in the use case 6.2 pages 8-9 and section 8.1 page 15 of Guidelines on the FLUS, which detail that the content is captured by different cameras generating different video streams); and receiving, by a media production service, a stored data segment from the electronic device (page 3, Section 8.3.3, Example Call Flow; arrow 9: upstream data of the call flow). It could be argued that Ericsson does not explicitly disclose requesting, by a media production service, a stored data segment from one of the plural electronic devices, the stored data segment corresponding to a time segment of the one or more time segments. However, in analogous art, Qualcomm discloses that the initial chunks of content are uplinked directly while some chunks of content are stored at a FLUS source and are requested by a FLUS sink only once the presence of viewer is detected (Section 3.3, para. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson to allow for requesting, by a media production service, a stored data segment from one of the plural electronic devices, the stored data segment corresponding to a time segment of the one or more time segments. This would have produced predictable and desirable results, in that it would allow for data to be properly requested and transmitted based on the needs of the various elements of the system.
Regarding claim 24, the combination of Ericsson and Qualcomm discloses the method of claim 23, and further discloses further comprising: creating, by a media production service, the combined media production, the creating including inserting the stored data segment into the combined media production at the time segment (Qualcomm, Section 6.2.1. This claim is rejected on the same grounds as claim 23.).


Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “ERICSSON LM: "New Workflow: Drone Mounted Cameras’, 3GPP DRAFT; S4-180770_CR EFLUS_NEW_WORKFLOW, 3RD GENERATION PARTNERSHIP PROJECT (8GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE vol. SA WG4, no. Rome, Italy; 20180709 - 20180713 6 July 2018 (2018-07-06), XP051470521 [hereinafter Ericsson]” in view of “SONY MOBILE COMMUNICATIONS ET AL: "E-FLUS: Network Assistance",3GPP DRAFT; S4-180713 E-
Regarding claim 9, Ericsson discloses the method of claim 2, but does not explicitly disclose wherein the network assistance service is implemented in or connected to a base station. However, in analogous art, Sony discloses that an Uplink Network Assistance is part of the network operator infrastructure (Fig. 1, page 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson to allow for the network assistance service to be implemented in or connected to a base station. This would have produced predictable and desirable results, in that it would allow for necessary services to be located at points in the infrastructure which contain the resources to properly support them. 
Regarding claim 20, Ericsson discloses the method of claim 11, but does not explicitly disclose wherein the network assistance service is implemented in or connected to a base station. However, in analogous art, Sony discloses that an Uplink Network Assistance is part of the network operator infrastructure (Fig. 1, page 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson to allow for the network assistance service to be implemented in or connected to a base station. This would have produced predictable and desirable results, in that it would allow for necessary services to be located at points in the infrastructure which contain the resources to properly support them. 


Conclusion
Claims 1-9, 11-15, 17-20, 23 and 24 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        October 22, 2021